Citation Nr: 0842769	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  03-24 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation in the amount of $26,859.60, to 
include whether the overpayment was properly created.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1974 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 determination of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's request 
for waiver of recovery of an overpayment of VA disability 
compensation in the amount of $26,859.60.    

In August 2004, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.   

In June 2006 and October 2007, the Board remanded the case to 
the RO for additional development.  In the June 2006 remand, 
the Board noted that following the decision of the Committee 
on Waivers in April 2003, the veteran was notified that his 
indebtedness had increased by $4,254.13, which amounted to a 
total overpayment of VA compensation benefits of $31,113.73.  
In the October 2007 remand, the Board referred the matter of 
the second overpayment to the RO, and in a November 2007 
decision, the RO's Committee on Waivers granted the veteran's 
request for the VA to waive recovery of the $4,254.13 
overpayment.  

As the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  For the period of February [redacted], 2002 to March 1, 2003, the 
veteran was paid the full amount of VA disability 
compensation of $28,042.67; for that entire period, which 
begins on the 61st day of his incarceration for a felony 
conviction, he should have been paid at the 10 percent rate, 
or $1,183.07, resulting in a $26,859.60 overpayment.  

2.  Recovery of the overpayment would not be against equity 
and good conscience. 


CONCLUSION OF LAW

An overpayment of VA disability compensation in the amount of 
$26,859.60 was properly created, and the veteran is not 
entitled to waiver of recovery of the overpayment.  38 
U.S.C.A. §§ 5302, 5313 (West 2002); 38 C.F.R. §§ 1.963, 
1.965, 3.665 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

The VCAA duties to notify and to assist do not apply to the 
claim of waiver recovery of an overpayment of VA disability 
compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  

The veteran did have notification of the decision of the RO's 
Committee on Waivers and Compromises, dated in April 2003, 
setting forth the general requirements of applicable law 
pertaining to a claim for waiver of recovery of an 
overpayment, and was advised as to the nature of the evidence 
necessary to substantiate his claim.  In its decision, the 
RO's Committee on Waivers and Compromises also informed the 
veteran of the reasons that his claim was denied and the 
evidence it had considered in denying the claim.  The general 
advisements were reiterated in the statements of the case 
issued in August 2003 and November 2003 and in the 
supplemental statement of the case issued in July 2008, which 
also provided the veteran opportunity to identify or submit 
any evidence he wished to be considered in connection with 
his appeal.  Through the RO's Committee on Waivers decision, 
statements of the case, and supplemental statement of the 
case, the RO informed the veteran of the information and 
evidence needed to substantiate his claim.  In short, the 
veteran has been notified of the information or evidence 
necessary to substantiate his claim and the parties 
responsible for obtaining that evidence.

Further, VA has made reasonable efforts to assist the veteran 
in obtaining evidence for his claim.  For example, VA has 
requested the veteran to furnish information pertaining to 
his financial status, by letters dated in July 2006, April 
2007, November 2007, and April 2008.  However, he has not 
responded to these requests.  The veteran's representative 
argued that an Oklahoma Department of Corrections document in 
the file indicated that the veteran was not released from 
prison until June 2008, which is after the last financial 
status request letter was sent to him, and that in a June 
2008 letter the veteran had requested VA to send him "any 
documents" he may need.  The Board observes that each of the 
financial status request letters was mailed to the veteran's 
latest known address of record and that none was returned as 
undeliverable.  Moreover, in regard to the veteran's request 
for "any documents" in June 2008, such request was made in 
relation to having his disability compensation payments 
reinstated at the full amount due him following his release 
from prison, and he made no reference to his ongoing appeal 
for waiver.  In a supplemental statement of the case sent to 
him in July 2008, the RO noted that it had requested a 
financial status report from him in April 2008 but that he 
had not returned it.  The veteran did not respond with an 
explanation to these remarks made in the supplemental 
statement of the case.  In short, the Board has made several 
efforts to ascertain the veteran's financial status, but he 
has not been forthcoming with any information.  

Additionally, the VA has provided the veteran with the 
opportunity for a hearing before the undersigned Veterans Law 
Judge in August 2004.  The Board is unaware of any additional 
evidence which is available in connection with this appeal.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a January 1995 rating decision, the RO granted a higher 
rating of 60 percent for the veteran's service-connected 
degenerative joint disease of the lumbosacral spine with 
radiculopathy, and granted a total disability rating based on 
individual unemployability due to service-connected 
disability.  In a February 1995 letter, the RO notified the 
veteran of the award of increased disability compensation.  
Enclosed with the letter was VA Form 21-8764, which explained 
to the veteran factors affecting his benefits, including his 
responsibility to "immediately" notify VA in writing of any 
change of address and that benefits would be reduced upon 
incarceration in a penal institution in excess of 60 days for 
conviction of a felony.  

In March 1996, the veteran married S.  A marriage certificate 
is of record.  

In a statement received in April 2002, the veteran's spouse, 
S, noted that the veteran was incarcerated.  She requested an 
apportionment of the veteran's disability compensation for 
her living expenses.  

In a report of contact in May 2002, the RO confirmed with the 
records department of the state department of corrections 
that the veteran was incarcerated based on a conviction 
obtained on December [redacted], 2001.  

In an August 2002 letter, the RO informed the veteran of its 
proposal to reduce his benefits effective February [redacted], 2002, 
due to information indicating that he was incarcerated.  He 
was informed that VA regulations require that compensation 
benefits be reduced to the 10 percent rate effective the 61st 
day of his incarceration following a felony conviction.  He 
was asked to submit evidence to show that the proposed action 
should not be taken, and he was made aware that if he 
continued to accept payments at the present rate and it was 
determined that the proposed adjustment must be made, then he 
would have to repay all or part of the benefits he had 
received during this period.  He was also informed that he 
could minimize this potential overpayment by asking that his 
payments be reduced while his case was in review. 

In response to the August 2002 letter, the veteran explained 
in a September 2002 letter how the reduction of benefits 
would pose a "tremendous hardship" on him and his family.  
He indicated that he had been contributing to the welfare and 
support of his common-law wife, C, with whom he had been 
staying for five years.  He also indicated that he helped to 
support other individuals, specifically C's son, his daughter 
from a previous marriage, and his disabled brother.  With the 
letter, the veteran attached two statements, in which he and 
C both affirmed that they had been in a common-law marriage 
"since 1995".  The veteran also submitted a statement 
regarding the status of his dependents, in which he stated 
that he was currently seeking a divorce from his wife, S, in 
order to "legally marry" C, who was his common-law wife of 
five years.  

In a January 2003 letter, the RO informed the veteran that 
his monthly benefits were reduced from $2,440 to $103, 
effective February [redacted], 2002, which was the 61st day of his 
incarceration following a felony conviction.  The RO notified 
him that the adjustment resulted in an overpayment of 
benefits.  The RO also requested the veteran to provide a 
divorce decree from S and certain other information in order 
to process his application to establish C as his common-law 
spouse.  

In March 2003, the RO received from the veteran's alleged 
spouse, C, information concerning their claimed common-law 
marriage.  In statements, C indicated that she and the 
veteran had resided together since 1999 and that since the 
veteran's incarceration he had provided for her support as 
well as the support of her son.  

In March 2003, the RO received from the veteran various 
statements in which he indicated that he did not contest the 
proposed action to reduce his benefits for an incarcerated 
veteran, but that he desired the RO to apportion the 
remaining amount of his benefits to his wife, C, and her son 
based on financial difficulty.  

In March 2003, the veteran requested a waiver of recovery of 
the overpayment of VA disability compensation.  He indicated 
that prior to the reduction of his monthly benefits, he had 
been giving his wife, C, and her son monthly support of 
between $1,000 and $1,500.  He asserted that because his 
disability compensation was used for family support, it 
should not be viewed as an overpayment.  He also stated that 
he would not be able to repay any debt as his disability 
payment was his sole source of income for him and his family.  

With his request for waiver of recovery of the overpayment, 
the veteran submitted a financial status report, in which he 
indicated total monthly income of $2,440 from VA compensation 
and total monthly expenses of $1,200 (consisting of $300 for 
rent or mortgage, $300 for food, $200 for utilities and heat, 
and $400 for other living expenses).  He reported no assets 
and no debts.    

In a report of contact dated in April 2003, the RO confirmed 
with a county clerk's office that the veteran and S were 
divorced on March [redacted], 2003.  

In a special apportionment decision dated in April 2003, the 
RO granted the request of S to apportion the veteran's 
disability compensation in the monthly amount of $129 from 
May 1, 2002 until April 1, 2003, because her divorce from the 
veteran was finalized in March 2003.  The veteran was 
notified of this award by letter in April 2003.  

In a decision in April 2003, the RO's Committee on Waivers 
and Compromises denied the veteran's claim for a waiver of 
recovery of an overpayment of disability compensation in the 
total amount of $26,859.60, on the basis that recovery would 
not be against equity and good conscience.  The Committee on 
Waivers stated that the overpayment was created as a result 
of a retroactive reduction of disability compensation from a 
total rate to the rate of 10 percent, effective in February 
2002, due to the veteran's incarceration on a felony 
conviction.  

In a June 2003 letter expressing his disagreement with the 
decision to deny his waiver request, the veteran asserted 
that he did not personally receive the amount that was to be 
withheld from him on account of his incarceration.  Rather, 
he stated that his family received that money and he had 
believed that the remaining balance not paid to him in prison 
could be apportioned to his dependents.  He stated that he in 
fact requested that the amount be apportioned to his family 
members on account of financial need.  

In an administrative decision dated in August 2003, the RO 
determined that a valid common-law marriage was recognized 
between the veteran and C effective March [redacted], 2003 (the day 
following the divorce granted to the veteran and S).  The RO 
acknowledged the statements regarding the veteran and C 
living together as husband and wife beginning in 1999, but 
indicated that the veteran's marriage to S was not legally 
terminated until March [redacted], 2003.  A subsequent award letter 
to the veteran in August 2003 notified him that his wife, C, 
and her son were added to his award with an effective payment 
date of April 1, 2003.  

In a September 2003 substantive appeal statement, the veteran 
argued that his family members have been experiencing an 
extremely difficult financial situation on account of his 
incarceration.  He did not believe that an overpayment was 
created in his account because his compensation would have 
been paid out to his dependents through an apportionment, 
which he had requested during his incarceration.  

A marriage certificate indicates that the veteran and C were 
married by law in April 2004.  

At the time of a hearing in August 2004, the veteran 
testified that he was not aware that he had to report his 
incarceration to VA; that he gave his disability benefits to 
his wife, C, and children for their support while he was in 
prison; and that the amount VA was withholding to repay the 
debt (i.e., $400 per month) was creating a financial hardship 
for him.  He also submitted a financial status report, 
indicating current monthly income of $2,058 from VA 
disability compensation and monthly expenses totaling $2,101.  
Expenses consisted of $375 in rent or mortgage, $400 in food, 
$400 in utilities and heat, $250 in automobile gas and 
insurance, $100 in clothing, $100 in household items, and 
$476 in debt payments.  Assets consisted of a $4,000 pickup 
truck.  

In statements received in September 2005, the veteran and his 
wife both provided a report with itemized monthly expenses, 
indicating rent of $375, utilities of $300, food of $400, car 
expenses of $200, and clothes and school supplies of at least 
$60.  It was also noted that the veteran's wife was 
unemployed due to disability, and that she needed dental 
surgery that would cost approximately $3,000.  She was also 
receiving about $200 per month in child support for her two 
children from a previous relationship.  The veteran's VA 
benefits were $2,123 per month, but he himself was receiving 
$108 (due to incarceration).  

Documents on file from the Oklahoma Department of Correction 
and the veteran's representative indicate that the veteran 
was released from prison in October 2003, was incarcerated 
again in January 2005, and released from prison in June 2008.  

Analysis

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R.§ 
3.665 (2008).  

The file indicates that in January 2003 the RO retroactively 
reduced the veteran's disability compensation to the 10 
percent rate, from the 100 percent rate, because he was 
incarcerated for a felony conviction.  The period of the 
reduction, as shown by audit completed by the RO in November 
2007 (and sent to the veteran), was February [redacted], 2002 through 
January 2003.  

A review of the record shows that the veteran was paid the 
total amount of VA disability compensation beginning the 61st 
day of his incarceration for a felony conviction on February 
[redacted], 2002, to February [redacted], 2003.  The veteran did not furnish 
the RO notification of his incarceration, as required.  For 
the period in question, the veteran was paid $28,042.67, when 
he should have been paid at the 10 percent rating, which was 
$1,183.07.  Therefore, the Board finds that the RO's action 
to retroactively reduce the veteran's disability compensation 
effective February [redacted], 2002, was proper.  For the overpayment 
period of February [redacted], 2002 to February 1, 2003, the veteran 
was paid a total of $28,042.67 in disability compensation 
when he was due $1,183.07, because he was incarcerated more 
than 60 days for a felony conviction.  According to the 
audit, for February [redacted], 2002 through November 2002, he was 
paid $2,440 per month, and for December 2002 through January 
2003, he was paid $2,472 per month.  For these periods, he 
was due $103 per month through November 2002 and $104 for 
December 2002 through January 2003.  Thus, an overpayment of 
$26,859.60 was created.  The Board concludes that this 
overpayment amount was properly created because the veteran 
received disability compensation to which he was not legally 
entitled.

The thrust of the veteran's argument challenging the validity 
of the overpayment, as asserted in statements and testimony 
of the veteran and his current wife, S, was that he did not 
receive the benefit payments while incarcerated.  Rather, he 
gave the payments to family members (S, the son of S, and a 
disabled brother) for their support on the basis of financial 
need.  VA regulations provide that "[a]ll or part of the 
compensation not paid to an incarcerated veteran may be 
apportioned to the veteran's spouse, child or children and 
dependent parents on the basis of individual need."  
38 C.F.R. § 3.665(e) (2008).  However, the record clearly 
shows that the veteran was not married to S during the period 
of the overpayment.  In fact, he was not legally divorced 
from C until March [redacted], 2003, and he was determined for VA 
purposes to have a common-law marriage with S beginning March 
[redacted], 2003.  Thus, S and possibly her son may not be considered 
his dependents for VA purposes prior to March [redacted], 2003, and 
they were not eligible for an apportionment of his 
compensation for the period of the overpayment.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of an overpayment.  The RO's 
Committee on Waivers and Compromises concluded that the facts 
in this case do not show the mandatory bars to waiver in the 
veteran's case, and the Board agrees.  The RO then denied the 
veteran's claim for waiver on the basis that recovery of the 
overpayment would not be against equity and good conscience.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

According to the determination by the Committee on Waivers in 
April 2003, the overpayment of $26,859.60 in this case was 
created as a result of a retroactive reduction of disability 
compensation to the rate of 10 percent, effective February 
[redacted], 2002, due to the veteran's incarceration on a felony 
conviction.  

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was solely at fault in the creation of the 
overpayment.  At the time the RO notified him of his award of 
disability compensation at the 100 percent rate in February 
1995, he was also informed of factors that affected his 
benefits, including incarceration.  He was advised that he 
must promptly report any changes in circumstances to avoid an 
overpayment.  It was not until many months after the 
veteran's incarceration that the RO learned of his situation, 
and it proceeded to confirm his date of conviction and send 
him a proposed reduction letter.  When the veteran was 
informed of the proposed reduction in disability compensation 
by letter in August 2002, he had the opportunity to minimize 
his overpayment, but he continued to accept payments at the 
100 percent rate at that time despite having been warned that 
he may be required to repay all of the benefits during that 
period.  

In short, the Board finds that the veteran was duly informed 
of his obligation to report changes in circumstances, despite 
the veteran's testimony indicating that he had no knowledge 
of the duty to report, yet he failed to do so in a prompt 
manner, which led to the creation of the overpayment in this 
case.    

There is no indication of any fault on the part of the VA in 
the creation of the overpayment, since prompt action was 
taken by the RO to reduce benefits upon learning of the 
veteran's incarceration.  It is clear that the veteran's 
actions, or lack of action, caused the overpayment without 
any fault on the part of the VA.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
In that regard, financial status reports were received in 
March 2003 and August 2004, with additional statements 
regarding financial status submitted in September 2005.  The 
March 2003 report indicated that his monthly income far 
exceeded his expenses, but the more recent reports of August 
2004 and September 2005 showed that expenses more closely 
approximated or even slightly exceeded his income.  While the 
August 2004 report was more complete, showing monthly income 
consisting solely of VA compensation of $2,058 and monthly 
expenses totaling $2,101, the September 2005 statement was 
more current and showed that his income exceeded expenses by 
a substantial margin every month.  It should be noted that 
the August 2004 report reflected monthly net income after VA 
withheld $400 per month to repay the debt, according to the 
veteran's testimony.  At any rate, without an updated report, 
it is difficult to ascertain the veteran's current financial 
status and whether recovery of the debt would result in 
financial hardship and deprive him of basic necessities.  
Based on the income and expense information of record, which 
shows income exceeding expenses by a significant margin more 
often than not, it is concluded that the record does not tend 
to support his claim that recovery of the debt may endanger 
his ability to provide for basic necessities.  Further, the 
record reveals no other factors which would make recovery of 
the overpayment inequitable, as discussed further below.  

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits were intended.  The veteran is entitled to 
compensation at the 100 percent rate based on his 
unemployability due to service-connected disability.  The 
partial withholding of benefits every month in recovery of 
the debt, as VA has done, has not been shown to defeat the 
purpose of disability compensation, which is to compensate 
him for his impairment in earning capacity.  

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no entitlement.  VA made 
payments of disability compensation at the 100 percent rate, 
without knowledge that the veteran was in fact a ward of the 
state penal system.  There is no evidence to show that he 
took any action to report his change of address and his 
incarceration.  Under such circumstances, to allow him to 
retain VA compensation above the 10 percent rate would 
constitute unjust enrichment.  The veteran asserts that he 
did not actually receive all the monies that VA paid him 
during the overpayment period, because he used the payments 
to support his family.  Therefore, he alleges that it cannot 
be considered unfair gain.  However, as previously stated, 
that portion over and above the payment to the veteran at the 
10 percent rate may be apportioned to dependents, but in the 
veteran's case those individuals he claimed to be supporting 
were not his dependents under VA law at that time, and he had 
no legal obligation to support them.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits 
would be against equity and good conscience.  The veteran is 
solely at fault in the creation of the debt, and failure to 
repay the debt would result in unfair gain to him.  Also, 
recovery of the overpayment would not defeat the purpose for 
which the benefits are intended, and he has not relinquished 
a valuable right or incurred a legal obligation in reliance 
on his VA benefits.  As to the question of financial 
hardship, persuasive evidence has not been presented to show 
that the Government's right to full restitution should be 
moderated.  

As the preponderance of the evidence is against the claim for 
waiver, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

An overpayment of VA disability compensation in the amount of 
$26,859.60 was properly created, and waiver of recovery of 
the overpayment is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


